Citation Nr: 1603506	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  11-13 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an increased rating in excess of 10 percent for right knee instability.

2.  Entitlement to an increased rating in excess of 20 percent for residuals of a right knee disability based on locking, swelling, and pain.


REPRESENTATION

Appellant represented by:	Stephen S. Pennington, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran served on active duty from July 1991 to December 1992.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  

In a December 2014 decision, the Board denied an increased evaluation in excess of 10 percent for instability of the right knee, and granted an increased 20 percent rating for residuals of a right knee disability with locking, swelling, and pain, (formerly rated based on limitation of flexion.)  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the Court granted an August 2015 Joint Motion for Partial Remand and remanded   the appeal for action consistent with the terms the Joint Motion.  The Board finds that a remand is necessary to comply with the terms of the Joint Motion prior to consideration of the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  

An August 2015 Joint Motion for Partial Remand provides, in pertinent part, that a January 2014 medical opinion does not adequately address functional loss due to limitation of motion during flare-ups of pain.  See Mitchell v. Shinseki, 25 Vet.App. 32 (2011).  The Joint motion provides that a remand for a new examination is necessary to discuss, if feasible, whether Appellant's flare-ups cause functional loss that can be portrayed in terms of range-of-motion loss.  Accordingly, the Board finds that a remand for an updated VA examination of the right knee is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an updated VA orthopedic examination to address the current severity of service-connected right knee disability.  All indicated studies or testing should be conducted. 
 
The examiner should specifically address the Veteran's functional loss, and loss of motion due to flare-ups of pain, fatigability, incoordination, pain on movement, or weakness.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  For all measured ranges of motion, the VA examiner should identify at what point pain begins.  

The VA examiner should, if feasible, estimate any additional loss of motion (in degrees) due to pain, flare-ups of pain, fatigability, incoordination, lack of endurance, or weakness.  The examiner should indicate, if possible, whether the Veteran's functional loss due to such factors has increased since the January 2014 VA examination.  

If it is not if feasible estimate the degree of any additional loss of motion due to pain, flare-ups of pain, fatigability, incoordination, lack of endurance, or weaknes, the VA examiner must provide an opinion explaining why such loss motion could not could not feasibly be determined. 

2.  The AOJ should review the VA examination and requested opinion to ensure full compliance with the terms of the Board's remand order and should take any corrective action deemed necessary.  

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



